DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1, 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 3 recite the limitation "the wire formation step".  There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the Examiner interprets “the wire formation step” as “the line formation step”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiener et al. (US Patent Application Publication 2019/0025461, hereinafter referred to as Wiener). 
As to claim 1, Wiener teaches 1. A method for predicting values of one or more mineralogical, textural, petrophysical and/or elastic property at locations without rock samples, the method comprising: obtaining well log data and values of a target property measured by analyzing rock samples acquired at rock sample locations; building and calibrating a prediction model using machine learning algorithms, the well log data and the values of the target property at the rock sample locations; and estimating values of the target property at one or more locations without rock samples using the prediction  model. [Fig.1 and Fig.4]
As to claim 2, Wiener teaches 2. The method of claim 1, wherein the building and calibrating includes upscaling values in the well log data so as to correspond to the rock sample locations. [¶0058]
As to claim 3, Wiener teaches 3. The method of claim 1, wherein the well log data includes values of gamma ray, resistivity, density, neutron porosity, and/or compressional sonic data. [¶0055]
As to claim 4, Wiener teaches 4. The method of claim 1, wherein features included in the well log data are measured 10-100 times between adjacent among the rock sample locations. [¶0072] 
As to claim 5, Wiener teaches 5. The method of claim 1, wherein the machine learning algorithms include any one of a gradient boost regression, a random forest regression, single and multiple linear and non-linear regressions, neural networks, support vector machines and Bayesian methods. [¶0030]
As to claim 6, Wiener teaches 6. The method of claim 1, wherein analyzing the rock samples includes one or more of automated mineralogy, quantitative pore analysis, grain size and shape analysis, rock typing, quantitative lithotyping, rheology, high resolution backscattering electron and secondary electron imaging, scanning electron microscopy and energy dispersive spectroscopy. [¶0041]
As to claim 7, Wiener teaches 7. The method of claim 1, wherein the one or more locations are in another well than a well in which the well log data was acquired, and the prediction model is applied using other well log data acquired in the another well. [¶0042]
As to claim 8, Wiener teaches 8. A geophysical investigation device configured to predict values of at least one mineralogical, textural, petrophysical, and/or elastic property at locations without rock samples, the device comprising: an interface configured to obtain well log data and values of a target property acquired from analyzing rock samples at rock sample locations; and a processor configured to build and calibrate a prediction model using machine learning algorithms, the well log data and the values of the target property at the rock sample locations, and to estimate values of the target property at one or more locations without rock samples using the prediction model. [Fig. 1, 3, 4]
As to claim 9, Wiener teaches 9. The device of claim 8, wherein the processor upscales values in the well log data corresponding to the rock sample locations for building and calibrating the prediction model. [¶0058; ¶0069]
As to claim 10, Wiener teaches 10. The device of claim 8, wherein the well log data includes values of gamma ray, resistivity, density, neutron porosity, and/or compressional sonic data. [¶0055; ¶0064]
As to claim 11, Wiener teaches 11. The device of claim 8, wherein features included in the well log data are measured 10-100 times between adjacent among the rock sample locations. [¶0072; ¶0077]
As to claim 12, Wiener teaches 12. The device of claim 8, wherein the machine learning algorithms include any one of a gradient boost regression, a random forest regression, single and multiple linear and non-linear regressions, neural networks, support vector machines and Bayesian methods. [¶0030]
As to claim 13, Wiener teaches 13. The device of claim 8, wherein analyzing the rock samples includes one or more of automated mineralogy, quantitative pore analysis, grain size and shape analysis, rock typing, quantitative lithotyping, rheology, high resolution backscattering electron and secondary electron imaging, scanning electron microscopy and energy dispersive spectroscopy. [¶0041]
As to claim 14, Wiener teaches 14. The device of claim 8, wherein the one or more locations are in another well than a well in which the well log data was acquired, and the prediction model is applied using other well log data acquired in the another well. [¶0042]
As to claim 15, Wiener teaches 15. A non-transitory computer readable medium storing executable instructions which, when executed by a processor, implement a method for predicting values of at least one mineralogical, textural, petrophysical and/or elastic property at locations without rock samples, the method comprising: obtaining well log data and values of a target property acquired from analyzing rock samples at rock sample locations; building 
As to claim 16, Wiener teaches 16. The non-transitory computer readable medium of claim 15, when the prediction model is built and calibrated values in the well log data are upscaled to correspond to the rock sample locations. [¶0058; ¶0069]
As to claim 17, Wiener teaches 17. The non-transitory computer readable medium of claim 15, wherein the well log data includes values of gamma ray, resistivity, density, neutron porosity, and/or compressional sonic data, and analyzing the rock samples includes one or more of automated mineralogy, quantitative pore analysis, grain size and shape analysis, rock typing, quantitative lithotyping, rheology, high resolution backscattering electron and secondary electron imaging, scanning electron microscopy and energy dispersive spectroscopy. [¶0041]
As to claim 18, Wiener teaches 18. The non-transitory computer readable medium of claim 15, wherein features included in the well log data are measured at least 10-100 times between adjacent among the rock sample locations. [¶0072; ¶0077]
As to claim 19, Wiener teaches 19. The non-transitory computer readable medium of claim 15, the machine learning algorithms include any one of a gradient boost regression, a random forest regression, single and multiple linear and non-linear regressions, neural networks, support vector machines and Bayesian methods. [¶0030]
As to claim 20, Wiener teaches 20. The non-transitory computer readable medium of claim 18, wherein the one or more locations are in another well than a well in which the well log data was acquired, and the prediction model is applied using other well log data acquired in the another well. [¶0042]
Conclusion
Claims 1-20 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816